DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (Pub. No.: US 2016/0335536A1) and further in view of Chen (Pub. No.: US 2020/0302303A1).

With respect to claim 14:
YAMAZAKI discloses a computer-implemented method, comprising: determining, by a system operatively coupled to a processor (fig. 1, item 21 is a processor), respective weights assigned to respective node inputs of a learning network in accordance with a learning phase of the learning network (fig.2 and 3 shows input layer with respective nodes and parag.0011 and 0034); applying, by the system, at least one update rate to adjust at least one weight assigned to at least one of the respective node inputs (parag. 0094-0096); and applying, by the system, at least one other update rate to adjust the respective weight assigned to at least one other of the respective node inputs in accordance with the learning phase of the learning network (parag. 0094-0096).
YAMAZAKI does not explicitly disclose update rate to adjust at least one weight based on two nodes.
Chen discloses update rate to adjust at least one weight based on two nodes (fig. 2B with input 1, 2 having weights w1c and w2c and nodes 201 and 202 are being updated as in parag. 0086 and 0088).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to utilize the teaching of Chen into the teaching of YAMAZAKI in order to improve the optimization efficiency.
With respect to claims 15, 20:
Chen discloses the computer-implemented method of claim 14, wherein the learning network is a neural network component that generates output predictions based on received node inputs that are weighted in accordance with the learning phase of the learning network, and wherein training data is provided as the inputs to the neural network component in accordance with the learning phase, the training data is applied to the neural network component for data classification of a data set, and wherein the training data is employed to determine the respective weights associated with the respective node inputs (fig. 2B and fig.3, and parag. 0031-0033).
With respect to claim 16:
YAMAZAKI discloses the computer-implemented method of claim 15, wherein the weights describe a relevance of the node inputs for the data classification of the data set, and wherein the respective update rate applied provides an adjustment to the respective weights of the respective node inputs in accordance with the learning phase (parag. 0094-0096).
With respect to claim 19:
YAMAZAKI discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor cause the processor to determine respective weights assigned to respective node inputs of a learning network in accordance with a learning phase of the learning network (fig.2 and 3 shows input layer with respective nodes and parag.0011 and 0034); apply at least one update rate to adjust at least one weight assigned to at least one of the respective node inputs (parag. 0094-0096); and apply at least one other update rate to adjust the respective weight assigned to at least one other of the respective node inputs in accordance with the learning phase of the learning network (parag. 0094-0096).
	YAMAZAKI does not explicitly disclose update rate to adjust at least one weight based on two nodes.
Chen discloses update rate to adjust at least one weight based on two nodes (fig. 2B with input 1, 2 having weights w1c and w2c and nodes 201 and 202 are being updated as in parag. 0086 and 0088).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to utilize the teaching of Chen into the teaching of YAMAZAKI in order to improve the optimization efficiency.

.
Allowable Subject Matter
Claims 1-13 allowed.

Claims 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649